DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 15, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	This Office Action is in response to the claims filed on September 7, 2022.
	Claims 1, 8, 11, 12, 17, and 20 have been amended.
	Claim 7 has been cancelled.
	Claims 1-6 and 8-20 are currently pending.
	Claims 1-6 and 8-20 are currently rejected.

Response to Amendments
35 U.S.C. § 112
	The claims have been amended to overcome the 35 U.S.C. § 112 rejection. Accordingly, the rejection has been withdrawn.
35 U.S.C. § 102
	The claims have been amended to overcome the previous 35 U.S.C. § 102 rejection. Accordingly, the rejection has been withdrawn. However, a new ground of rejection is made under 35 U.S.C. § 103 in view of Anderson et al. (U.S. Patent Application Publication No. 2019/0337386), which was found during a new search.

Response to Arguments
35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the amendments submitted on July 15, 2022 necessitated a new ground of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is presented as an original claim (see “(original)”); however, claim 20 has been amended. The Examiner suggests presenting claim 20 as “currently amended.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kneitz et al. (U.S. Patent Application Publication No. 2018/0244257) in view of Anderson et al. (U.S. Patent Application Publication No. 2019/0337386).

Regarding claim 1, Kneitz teaches the computer-implemented method of controlling a self-propelled work vehicle comprising a plurality of ground engaging units and at least one work attachment configured for controllably working terrain, wherein at least one ground engaging unit is disposed on each of left and right sides of a work vehicle frame and driven by respective first and second drivetrains, the method comprising:
determining a transition from a first operating mode to a second operating mode for the self-propelled work vehicle; and
Kneitz [0006] discloses “…a number of all-wheel-drive work machines have become known, such as agricultural machines or construction machines, particularly tractors and self-driving driving work machines, that have corresponding control systems for controlling the wheel speeds.”
during the second operating mode, selectively derating at least a portion of the drivetrain speed commands corresponding to propulsion of the work vehicle…, independent of a portion of the drivetrain speed commands corresponding to steering of the work vehicle…
Kneitz [0004] discloses “For example, if it is recognized that one or both wheels of the rear axle are spinning, that is, have too much slip or excessive wheel speeds for the detected vehicle speed, the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
The Examiner notes that a reduction in drive power thereby reducing wheel speed, as taught in Kneitz, is equivalent to derating a portion of the drivetrain speed commands.
Kneitz [0034] discloses “Typical driving state variables include the driving dynamic state variables according to DIN 70000, such as vehicle speed, vehicle longitudinal acceleration…the wheel speeds of the individual wheels, slip of the individual wheels in relation to the driving surface, steering angle, steering angle speed, wheel steering angle, gas pedal position, or the braking pressure.”
Knietz does not expressly teach:
…via an average speed of the respective left-side and right-side ground engaging units…
…via a difference between speeds of the respective left-side and right-side ground engaging units…
However, Anderson teaches:
…via an average speed of the respective left-side and right-side ground engaging units…
Anderson [0030] discloses “If the controller 42 receives signals relating to the raw data values of ground speed, chassis pitch, output speed of the transmission 22, steering system input torque, and track speed, the controller 42 may analyze the signals to calculate or otherwise determine the appropriate values. The controller 42 is also controllably connected to the engine 20 and may limit or otherwise reduce the output torque of the engine 20 to a total engine torque limit which it may determine”
Anderson [0028] discloses “the steering system 26 increases the track speed of one traction device 12 by the same amount that it decreases the track speed of the other traction device 12. Using the output speed of the transmission 22 and then scaling the amount by the correct ratios relating to the steering system 26 may be equivalent to taking the average track speeds of left and right traction devices 12.”
Anderson Fig. 1 (provided below) depicts traction devices (12) for ground engagement.

    PNG
    media_image1.png
    402
    560
    media_image1.png
    Greyscale

Anderson et al., Fig. 1
…via a difference between speeds of the respective left-side and right-side ground engaging units…
Anderson [0028] discloses “the steering system 26 increases the track speed of one traction device 12 by the same amount that it decreases the track speed of the other traction device 12. Using the output speed of the transmission 22 and then scaling the amount by the correct ratios relating to the steering system 26 may be equivalent to taking the average track speeds of left and right traction devices 12.”
The Examiner notes that increasing the track speed of one traction device and proportionally decreasing the track speed of the other traction device indicates a measured difference between speeds of the left-side and right-side traction devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the derating based on wheel speed disclosed by Kneitz to incorporate using an average speed and a difference in speeds, as taught in Anderson, to increase fuel economy (Anderson [0003]) and to prevent the engine from being needlessly limited (Anderson [0052]).

Regarding claim 2, Kneitz in combination with Anderson teaches the method of claim 1, Kneitz further comprising:
selectively derating at least a portion of the drivetrain speed commands corresponding to forward propulsion of the work vehicle, independent of a portion of the drivetrain speed commands corresponding to reverse propulsion of the work vehicle.
Kneitz [0004] discloses “…the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
The Examiner notes that “drive power” denotes exclusively forward propulsion.
Kneitz [0060] discloses “…a decreasing slip is achieved over the drive axles of the pairing in the longitudinal direction in relation to the forward travel…”

Claims 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kneitz in view of Anderson, further in view of Meyer et al (U.S. Patent Application Publication No. 20200181880).

Regarding claim 3, Kneitz in combination with Anderson does not expressly teach the method of claim 2, comprising:
a first derate value applied to the portion of the drivetrain speed commands corresponding to forward propulsion of the work vehicle;
and a second derate value applied to the portion of the drivetrain speed commands corresponding to reverse propulsion of the work vehicle.
However, Meyer teaches:
a first derate value applied to the portion of the drivetrain speed commands corresponding to forward propulsion of the work vehicle;
Meyer [0004] discloses “Typically control features include forward and reverse travel…”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
The Examiner notes that creep uses a percentage of the full potential speed (i.e., derated value) as explained in https://www.youtube.com/watch?v=GcHlTb8-Bok&t=329s. 
and a second derate value applied to the portion of the drivetrain speed commands corresponding to reverse propulsion of the work vehicle.
Meyer [0004] discloses “Typically control features include forward and reverse travel…”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate applying deration to forward and reverse travel, as taught by Meyer, “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0004)].

Regarding claim 4, Kneitz in combination with Anderson teaches the method of claim 1, Kneitz further comprising:
a first derate value applied to the portion of the drivetrain speed commands corresponding to propulsion of the work vehicle;
Kneitz [0004] discloses “…the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
The combination of Kneitz and Anderson does not expressly teach:
and a second derate value applied to the portion of the drivetrain speed commands corresponding to steering of the work vehicle.
However, Meyer teaches:
and a second derate value applied to the portion of the drivetrain speed commands corresponding to steering of the work vehicle.
Meyer [0035] discloses “In order to turn, the ground-engaging mechanism 155 on the left side of the work machine may be operated at a different speed, or in a different direction, from the ground-engaging mechanism 155 on the right side of the work machine 100. In a conventional compact track loader, the operator can manipulate controls from inside an operator cab 160 to drive the tracks on the right or left side of the work machine 100.”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate applying deration corresponding to steering, as taught by Meyer, “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0004)].

Regarding claim 5, Kneitz in combination with Anderson does not expressly teach the method of claim 1, wherein:
the determining of the transition from the first operating mode to the second operating mode comprises detecting an associated user selection via an onboard user interface.
However, Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises detecting an associated user selection via an onboard user interface.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
It would have been obvious to one having ordinary skill in the art before the efs’ojfective filing date of the claimed invention to have modified the self-driving work vehicle disclosed in Kneitz to provide “ease of momentarily toggling between modes and/or configurations” (Meyer [0042]).

Regarding claim 6, Kneitz in combination with Anderson and Meyer teaches the method of claim 5, Meyer further comprising:
detecting a type of attachment coupled to the chassis;
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
and applying a derate value corresponding to the detected type of attachment while in the second operating mode.
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate applying a derate value corresponding to a detected type of attachment, as taught by Meyer, “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0004)].

Regarding claim 10, Kneitz in combination with Anderson does not expressly teach the method of claim 1, wherein:
the determining of the transition from the first operating mode to the second operating mode comprises detecting a type of attachment coupled to the chassis and automatically applying a derate value corresponding to the detected type of attachment while in the second operating mode.
However, Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises detecting a type of attachment coupled to the chassis and automatically applying a derate value corresponding to the detected type of attachment while in the second operating mode.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
Meyer [0052] discloses “…the controller 240 may begin configuring automatically when either the attachment 105 is coupled to the work machine 100 via the attachment coupler 185, when the hydraulic cylinders (200, 205, or 215) of the attachment 105 are coupled to the work machine 100 via the hydraulic coupler 210, or both.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate transitioning from a first operating mode to a second operating mode and to incorporate applying a derate value corresponding to a detected type of attachment, as taught by Meyer, to provide “ease of momentarily toggling between modes and/or configurations” and “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0042] and [0004)].

Regarding claim 11, Kneitz in combination with Anderson teaches the method of claim 1 wherein Kneitz further teaches:
classifying sequences of data from one or more onboard sensors into different predetermined work states;
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
The Examiner notes that determining a driving state that corresponds to sensed information (via the wheel speed sensor system) indicates classification of data into different predetermined work states.
receiving input signals from at least one of the one or more onboard sensors,
Kneitz [0140] discloses “controlling the wheel speeds of the front axle 120 of the tractor 100 from FIG. 1, wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
The combination of Kneitz and Anderson does not expressly teach:
the determining of the transition from the first operating mode to the second operating mode comprises…detecting a work state based on a comparison of the received input signals to the classified sequences of data, and the method further comprises applying a derate value corresponding to the detected work state while in the second operating mode.
However, Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises…detecting a work state based on a comparison of the received input signals to the classified sequences of data, and the method further comprises applying a derate value corresponding to the detected work state while in the second operating mode.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
Meyer [0052] discloses “…the controller 240 may begin configuring automatically when either the attachment 105 is coupled to the work machine 100 via the attachment coupler 185, when the hydraulic cylinders (200, 205, or 215) of the attachment 105 are coupled to the work machine 100 via the hydraulic coupler 210, or both.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate transitioning from a first operating mode to a second operating mode and to incorporate applying a derate value corresponding to a detected type of attachment, as taught by Meyer, to provide “ease of momentarily toggling between modes and/or configurations” and “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0042] and [0004)].

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kneitz, further in view of Anderson.

Regarding claim 12, Meyer teaches a self-propelled work vehicle comprising:
a plurality of ground engaging units, wherein at least one ground engaging unit is disposed on each of left and right sides of a work vehicle frame and driven by respective first and second drivetrains;
Meyer [0035] discloses “In order to turn, the ground-engaging mechanism 155 on the left side of the work machine may be operated at a different speed, or in a different direction, from the ground-engaging mechanism 155 on the right side of the work machine 100.” 
Meyer Fig. 2 (annotated and provided below) depicts that each ground-engaging mechanism (155) has respective drivetrains (see Meyer [0034] and [0035]).

    PNG
    media_image2.png
    566
    896
    media_image2.png
    Greyscale

at least one work attachment configured for controllably working terrain;
Meyer [0035] discloses “Work machine 100 may be operated to engage the surface 135 and cut and move material to achieve simple or complex features on the surface.”
While Meyer does not expressly teach:
and a controller configured for providing drivetrain speed commands to the first and second drivetrains, and further to determine a transition from a first operating mode to a second operating mode for the self-propelled work vehicle, and selectively derate at least a portion of the drivetrain speed commands corresponding to propulsion of the work vehicle, independent of a portion of the drivetrain speed commands corresponding to steering of the work vehicle.
Kneitz teaches:
and a controller configured for providing drivetrain speed commands to the first and second drivetrains, and further to determine a transition from a first operating mode to a second operating mode for the self-propelled work vehicle, and 
Kneitz [0006] discloses “…a number of all-wheel-drive work machines have become known, such as agricultural machines or construction machines, particularly tractors and self-driving driving work machines, that have corresponding control systems for controlling the wheel speeds.”
during a second operating mode, selectively derate at least a portion of the drivetrain speed commands corresponding to propulsion of the work vehicle…, independent of a portion of the drivetrain speed commands corresponding to steering of the work vehicle…
Kneitz [0004] discloses “For example, if it is recognized that one or both wheels of the rear axle are spinning, that is, have too much slip or excessive wheel speeds for the detected vehicle speed, the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
Kneitz [0034] discloses “Typical driving state variables include the driving dynamic state variables according to DIN 70000, such as vehicle speed, vehicle longitudinal acceleration…the wheel speeds of the individual wheels, slip of the individual wheels in relation to the driving surface, steering angle, steering angle speed, wheel steering angle, gas pedal position, or the braking pressure.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ground-engaged work vehicle disclosed in Meyer to incorporate selectively derating a portion of drivetrain speed commands, as taught by Kneitz, “in order to achieve improved traction with the same overall drive power” (Knetiz [0005]).
The combination of Meyer and Knietz does not expressly teach:
…via an average speed of the respective left-side and right-side ground engaging units…
…via a difference between speeds of the respective left-side and right-side ground engaging units…
However, Anderson teaches:
…via an average speed of the respective left-side and right-side ground engaging units…
Anderson [0030] discloses “If the controller 42 receives signals relating to the raw data values of ground speed, chassis pitch, output speed of the transmission 22, steering system input torque, and track speed, the controller 42 may analyze the signals to calculate or otherwise determine the appropriate values. The controller 42 is also controllably connected to the engine 20 and may limit or otherwise reduce the output torque of the engine 20 to a total engine torque limit which it may determine”
Anderson [0028] discloses “the steering system 26 increases the track speed of one traction device 12 by the same amount that it decreases the track speed of the other traction device 12. Using the output speed of the transmission 22 and then scaling the amount by the correct ratios relating to the steering system 26 may be equivalent to taking the average track speeds of left and right traction devices 12.”
Anderson Fig. 1 (provided below) depicts traction devices (12) for ground engagement.

    PNG
    media_image1.png
    402
    560
    media_image1.png
    Greyscale

Anderson et al., Fig. 1
…via a difference between speeds of the respective left-side and right-side ground engaging units…
Anderson [0028] discloses “the steering system 26 increases the track speed of one traction device 12 by the same amount that it decreases the track speed of the other traction device 12. Using the output speed of the transmission 22 and then scaling the amount by the correct ratios relating to the steering system 26 may be equivalent to taking the average track speeds of left and right traction devices 12.”
The Examiner notes that increasing the track speed of one traction device and proportionally decreasing the track speed of the other traction device indicates a measured difference between speeds of the left-side and right-side traction devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Meyer and Kneitz to incorporate using an average speed and a difference in speeds, as taught in Anderson, to increase fuel economy (Anderson [0003]) and to prevent the engine from being needlessly limited (Anderson [0052]).

Regarding claim 13, Meyer in combination with Kneitz and Anderson teaches the self-propelled work vehicle of claim 12, wherein Kneitz further teaches:
the controller is configured to selectively derate at least a portion of the drivetrain speed commands corresponding to forward propulsion of the work vehicle, independent of a portion of the drivetrain speed commands corresponding to reverse propulsion of the work vehicle.
Kneitz [0004] discloses “…the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
The Examiner notes that “drive power” denotes forward propulsion.
Kneitz [0060] discloses “…a decreasing slip is achieved over the drive axles of the pairing in the longitudinal direction in relation to the forward travel…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ground-engaged work vehicle disclosed in Meyer to incorporate derating the forward propulsion of a work vehicle, as taught by Kneitz, to provide a more energy-efficient operation of the vehicle (Kneitz [0009]).

Regarding claim 14, Meyer in combination with Kneitz and Anderson teaches the self-propelled work vehicle of claim 13, Meyer further comprising:
a first derate value applied to the portion of the drivetrain speed commands corresponding to forward propulsion of the work vehicle;
Meyer [0004] discloses “Typically control features include forward and reverse travel…”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
and a second derate value applied to the portion of the drivetrain speed commands corresponding to reverse propulsion of the work vehicle.
Meyer [0004] discloses “Typically control features include forward and reverse travel…”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”

Regarding claim 15, Meyer in combination with Kneitz and Anderson teaches the self-propelled work vehicle of claim 12, Meyer further comprising:
and a second derate value applied to the portion of the drivetrain speed commands corresponding to steering of the work vehicle.
Meyer [0035] discloses “In order to turn, the ground-engaging mechanism 155 on the left side of the work machine may be operated at a different speed, or in a different direction, from the ground-engaging mechanism 155 on the right side of the work machine 100. In a conventional compact track loader, the operator can manipulate controls from inside an operator cab 160 to drive the tracks on the right or left side of the work machine 100.”
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
While Meyer does not expressly teach:
a first derate value applied to the portion of the drivetrain speed commands corresponding to propulsion of the work vehicle;
Kneitz teaches:
Kneitz [0004] discloses “…the drive power can be reduced by means of the transfer case on the rear axle or of the individual wheels of the rear axle and increased on the front axle, whereby the wheel speeds on the rear axle or on the relevant spinning wheels can again be reduced…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ground-engaged work vehicle disclosed in Meyer to incorporate selectively derating a portion of drivetrain speed commands, as taught by Kneitz, “in order to achieve improved traction with the same overall drive power” (Knetiz [0005]).

Regarding claim 16, Meyer in combination with Kneitz and Anderson teaches the self-propelled work vehicle of claim 12, wherein Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises detecting an associated user selection via an onboard user interface
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
and the controller is configured to detect a type of attachment coupled to the chassis and apply a derate value corresponding to the detected type of attachment while in the second operating mode.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
Meyer [0052] discloses “…the controller 240 may begin configuring automatically when either the attachment 105 is coupled to the work machine 100 via the attachment coupler 185, when the hydraulic cylinders (200, 205, or 215) of the attachment 105 are coupled to the work machine 100 via the hydraulic coupler 210, or both.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”

Regarding claim 17, Meyer in combination with Kneitz and Anderson teaches the self-propelled work vehicle of claim 12, wherein Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises detecting an associated user selection via an onboard user interface, and
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
apply a derate value corresponding to the detected work state while in the second operating mode.
Meyer [0054] discloses “For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
Meyer does not expressly teach:
and the controller is configured to: classify sequences of data from one or more onboard sensors into different predetermined work states;
receiving input signals from at least one of the one or more onboard sensors;
detect a work state based on a comparison of the received input signals to the classified sequences of data
However, Kneitz teaches:
and the controller is configured to: classify sequences of data from one or more onboard sensors into different predetermined work states;
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
The Examiner notes that determining a driving state that corresponds to sensed information (via the wheel speed sensor system) indicates classification of data into different predetermined work states.
receiving input signals from at least one of the one or more onboard sensors;
Kneitz [0140] discloses “controlling the wheel speeds of the front axle 120 of the tractor 100 from FIG. 1, wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
detect a work state based on a comparison of the received input signals to the classified sequences of data
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the work state of Meyer to incorporate receiving input signals and classifying the sequences of data, as taught in Kneitz, to improve traction of the vehicle while maintaining an energy-efficient operation of the vehicle (Kneitz [0009]).

Regarding claim 19, Meyer in combination with Kneitz teaches the self-propelled work vehicle of claim 12, wherein Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises detecting a type of attachment coupled to the chassis and automatically applying a derate value corresponding to the detected type of attachment while in the second operating mode.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
Meyer [0052] discloses “…the controller 240 may begin configuring automatically when either the attachment 105 is coupled to the work machine 100 via the attachment coupler 185, when the hydraulic cylinders (200, 205, or 215) of the attachment 105 are coupled to the work machine 100 via the hydraulic coupler 210, or both.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”

Regarding claim 20, Meyer in combination with Kneitz teaches the self-propelled work vehicle of claim 12, wherein Meyer further teaches:
the determining of the transition from the first operating mode to the second operating mode comprises…and the controller is configured to apply a derate value corresponding to the detected work state while in the second operating mode.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0014] discloses “…identifying the attachment coupled to the boom assembly by a controller of the work machine…”
Meyer [0052] discloses “…the controller 240 may begin configuring automatically when either the attachment 105 is coupled to the work machine 100 via the attachment coupler 185, when the hydraulic cylinders (200, 205, or 215) of the attachment 105 are coupled to the work machine 100 via the hydraulic coupler 210, or both.”
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
Meyer does not expressly teach:
and the controller is configured to: classify sequences of data from one or more onboard sensors into different predetermined work states;
receiving input signals from at least one of the one or more onboard sensors;
detect a work state based on a comparison of the received input signals to the classified sequences of data
However, Kneitz teaches:
classifying sequences of data from one or more onboard sensors into different predetermined work states;
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
The Examiner notes that determining a driving state that corresponds to sensed information (via the wheel speed sensor system) indicates classification of data into different predetermined work states.
receiving input signals from at least one of the one or more onboard sensors;
Kneitz [0140] discloses “controlling the wheel speeds of the front axle 120 of the tractor 100 from FIG. 1, wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
detecting a work state based on a comparison of the received input signals to the classified sequences of data, and
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the work state of Meyer to incorporate receiving input signals and classifying the sequences of data, as taught in Kneitz, to improve traction of the vehicle while maintaining an energy-efficient operation of the vehicle (Kneitz [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kneitz in view of Anderson and Meyer, further in view of Bozdech et al. (U.S. Patent Application Publication No. 20190338496).

Regarding claim 8, Kneitz in combination with Anderson teaches the method of claim 1, Kneitz further comprising:
classifying sequences of data from one or more onboard sensors into different predetermined work states;
Kneitz [0140] discloses “wherein the tractor 100 has a device for detecting driving state variables in order to determine a driving state of the vehicle with a corresponding wheel speed sensor system 10.sub.R for detecting the actual speed n.sub.R,act of the rear axle 110 as well as a corresponding wheel speed sensor system 10.sub.F for detecting the actual speed n.sub.F,act of the front axle 120.”
The Examiner notes that determining a driving state that corresponds to sensed information (via the wheel speed sensor system) indicates classification of data into different predetermined work states.
The combination of Kneitz and Anderson does not expressly teach:
predicting a work state based a comparison of the received input signals to the classified sequences of data.
receiving input signals from at least one of the one or more onboard sensors;
applying a derate value corresponding to the predicted work state while in the second operating mode
However, Meyer teaches:
predicting a work state based a comparison of the received input signals to the classified sequences of data.
Meyer [0008] discloses “The user input interface further comprises a switch, the switch enabling the operator to toggle between the first movement command configuration and the second movement command configuration.”
Meyer [0049] discloses “Immediately before or after, or when the controller 240 switches from a first movement configuration 275 to a second movement command configuration 295, the controller 240 may transmit a boom lower signal (not shown) to the hydraulic system 220 configured to lower the boom assembly 170 to the frame 110, in anticipation of use of an attachment 105 in the form of a blade 320.”
The Examiner notes that anticipation indicates prediction.
applying a derate value corresponding to the predicted work state while in the second operating mode
Meyer [0054] discloses “…the method may further include the controller 240 automatically adjusting specific vehicle settings based on the type of attachment 105 coupled to the work machine 100…For example, an attachment identified as a high-flow attachment will turn high flow on. In another example, if an attachment is a slow-moving attachment, creep will be turned on.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-driving work machine disclosed in Kneitz to incorporate applying a derate value corresponding to a detected type of attachment, as taught by Meyer, “to facilitate quick adaptation of movement command configurations for various work machines based on the attachment type” (Meyer [0004)].
The combination of Kneitz, Anderson, and Meyer does not expressly teach:
receiving input signals from at least one of the one or more onboard sensors;
However, Bozdech teaches:
receiving input signals from at least one of the one or more onboard sensors;
Bozdech [0028] discloses “Sensor 144 is configured to provide a signal indicative of the inclination of chassis 140 relative to the direction of gravity, an angular measurement in the direction of pitch 108. This signal may be referred to as a chassis inclination signal… Sensor 144 may be configured to directly measure inclination, measure angular velocity and integrate to arrive at inclination, or measure inclination and derive to arrive at angular velocity.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Meyer to explicitly teach receiving input signals from one or more onboard sensors, as taught in Bozdech, for increased accuracy in chassis data collection (Bozdech [0028]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kneitz in view of Anderson, further in view of Bozdech et al. (U.S. Patent Application Publication No. 20190338496).

Regarding claim 9, Kneitz in combination with Anderson does not expressly teach the method of claim 1, wherein:
one or more further operator commands via an onboard user interface selectively enable, suspend, or disable the derating of the drivetrain speed commands.
However, Bozdech teaches:
one or more further operator commands via an onboard user interface selectively enable, suspend, or disable the derating of the drivetrain speed commands.
Bozdech [0048] discloses “The control system 200 is also shown including a user operating mode control 206. The user operating mode control 206 may be a switch, rotary dial, lever, push button, or other known type of control. The control 206 may be optional in at least one embodiment. An operator may use the user operating mode control 206 to enable or disable one or more operating modes of the work machine 100… The performance operating mode may include characteristics such as a higher level of throttle control, higher transmission ratio, and lower ground speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kneitz and Anderson to incorporate enabling, suspending, or disabling the derating by user interface, as taught by Bozdech, to “control the engine at more optimal operating points” (Bozdech [0049]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kneitz and Anderson, further in view of Bozdech et al. (U.S. Patent Application Publication No. 20190338496).

Regarding claim 18, Meyer in combination with Kneitz and Anderson does not expressly teach the self-propelled work vehicle of claim 12, wherein:
one or more further operator commands via an onboard user interface selectively enable, suspend, or disable the derating of the drivetrain speed commands.
However, Bozdech teaches:
one or more further operator commands via an onboard user interface selectively enable, suspend, or disable the derating of the drivetrain speed commands.
Bozdech [0048] discloses “The control system 200 is also shown including a user operating mode control 206. The user operating mode control 206 may be a switch, rotary dial, lever, push button, or other known type of control. The control 206 may be optional in at least one embodiment. An operator may use the user operating mode control 206 to enable or disable one or more operating modes of the work machine 100… The performance operating mode may include characteristics such as a higher level of throttle control, higher transmission ratio, and lower ground speed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Meyer, Kneitz, and Anderson to incorporate enabling, suspending, or disabling the derating by user interface, as taught by Bozdech, to “control the engine at more optimal operating points” (Bozdech [0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        


/IG T AN/Primary Examiner, Art Unit 3662